Title: From George Washington to Thomas Cushing, 10 March 1787
From: Washington, George
To: Cushing, Thomas



Sir
Mount Vernon March 10th 1787

By your letter & Acct of the 22d of Feby 1786, there appears a balance in my favor of fifteen pounds thirteen shillings Lawful Money, which I take the liberty to draw a bill for in favor of Mr Thomas Porter of Alexandria, payable ten days after sight.
I am happy to find by the last Accounts from the Northward that the disturbances in your State were almost totally suppressed, & I hope before this that peace & good order are again restored. Mrs Washington joins me in my best wishes for Mrs Cushing & yourself. I am Sir, With esteem & regard Yr most Obedt Hble Servt

Go: Washington

